Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S COMMENTS
The following is an examiner’s statement of reasons for allowance.  The claims as amended in Applicants’ RCE are free of the prior art and recite definite claim language.  As discussed in the Office action of April 30, 2021, Prakash et al. (US 2007/0116823 A1) disclose a cornposition that is a healthy and very low-calorie sweetener with a reduced off-taste (reduced bitterness, astringency and a metallic and cooling taste) comprising maltodextrin, in a preferred amount of 2-10% by weight (see paragraphs 26-28) and multiple NHPS's (natural high-potency sweeteners).  The NEPS’s include stevioside and/or rebaudioside A and/or rebaudioside B and/or rebaudioside C and/or rebaudioside D and/or rebaudioside F and/or dulcoside A and/or rubusoside and/or steviobioside (see paragraphs 45, 67 and 68}.  These compounds are all steviol glycosides, or SGs, and any combination may be present in the composition.  See paragraphs 6-10, 20, 26-28, 45, 67 and 68.  If the combination comprises rebaudioside A, it may be present in an amount of at least 50% by weight, and most preferably in an amount of 75-85% by weight. If the combination comprises stevioside, rebaudioside C, rebaudioside F and steviolbioside, the first may be present in an amount of up to 10% by weight (0.5-10%), the second may be present in an amount of up to 10% by weight (14-10%) and the third and fourth may be present in an amount of 0.1 - 4% by weight each (see paragraphs 69, 71, 73, 76 and 77).  The reference does not disclose the degree of glycosylation of the various steviol glycosides, but Zhang et al. (WO 2012/088583 A1) disclose that stevioside has three sugar moieties, for a degree of glycosylation of three, while rebaudiosides A, G and F have four sugar moieties each, for a degree of glycosylation of four, and steviolbioside has two sugar moieties, for a degree of glycosylation of 2 (see p. 2).  Nevertheless, the composition of Prakash et al. comprises only GSGs (glycosylated steviol glycosides) that are glycosylated, more specifically glucosylated, with β-1,4 bonds/linkages.  That is, the GSGs in the reference are ail naturally occurring molecules, which have the beta linkage.  Claim 1 recites that the GSGs in part (a) have one to four α-1,4 linkages linking a glucose moiety to the steviol glycoside.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSANNE KOSSON whose telephone number is (571)272-2923. The examiner can normally be reached M,T,F-9-6:30;W-9-2:30;Th. off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey, can be reached on 571 272 0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSANNE KOSSON/Primary Examiner, Art Unit 1655                                                                                                                                                                                                        2022-05-23